 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     JARVIS J. MASTERS,                               CAPITAL CASE
12
                                          Petitioner, Case No. 4:20-cv-08206
13
                   v.                                 ORDER
14

15   RON BROOMFIELD,
16                                      Respondent.
17

18        For good cause shown, the time for filing the Answer to the Petition for Writ of Habeas

19   Corpus is extended for 59 days, to and including July 30, 2021.

20
                  6/8/2021
     Dated: _________________________                    ___________
21                                                       HAYWOOD S. GILLIAM, JR.
                                                         United States District Judge
22

23

24

25

26

27

28

                                                                        Order (4:20-cv-08206)
